Citation Nr: 1813804	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-14 323	)	DATE
Advanced on the Docket	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for right arm disorder.

3.  Entitlement to service connection for right eye injury residuals.


ORDER

The appeal is dismissed without prejudice.


FINDING OF FACT

The Board noted that the Veteran died in January 2018, based on a Social Security Administration (SSA) inquiry.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran provided honorable active service in the United States Army from August 1949 to December 1952.  He died in January 2018. 

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, and a June 2016 rating decision of the RO in Providence, Rhode Island.  The jurisdiction of the case currently rests with the RO in Providence, Rhode Island. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD		A. Lech, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


